DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant has requested the USPTO to retrieve the priority documents which the USPTO retrieved after the supplemental ADS was supplied, on 12/22/2021, with the access code. Examiner acknowledges the priority documents on the PTO-37 form in this action.

3.		Applicant’s amendments/responses filed on 10/15/21 and 12/22/21 have been entered and made of record.
4.		Applicant has not amended, canceled, or added any claims. Currently, claims 1-20 are pending. Examiner refers to the action below.

Allowable Subject Matter
5.		Claims 1-20 are allowed.
6.		Applicant’s arguments, see remarks, filed 10/15/2021, with respect to claims 1, 6, and 11, have been fully considered and are persuasive. The 35USC 102(a)(2) rejection has been withdrawn. Regarding claims 2-5, 7-10, and 12-20 these claims are allowed since they are directly or indirectly dependent from allowed independent claims 1, 6, or 11, respectively.


Contact Information
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.



/ANAND P BHATNAGAR/Primary Examiner, Art Unit 2668
December 28, 2021